DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objection
Applicant’s arguments, filed 4/7/2022, with respect to the claim 10 has been fully considered and is persuasive in light of the amendment.  The objection of claim 10 has been withdrawn. However, the amendments have created new objection issues. See below for further clarification.
101 Rejection
Applicant’s arguments, filed 4/7/2022, have been fully considered. Applicant argues:
the claims do not recite steps performed by human actors and the specific machines of the claim does not involve managing personal behavior or interactions. 
The claims recite a practical application to assess the mental health of a user. 
The claims do not recite well understood, routine, and conventional activity. 
Regarding A, as noted by Applicant on page 6 of the remarks, personal behavior or interactions includes following rules or instructions. The claim is interpreted as following steps or rules for monitoring the mental health of a user in order to provide an appropriate output to the user to address their mental health situation. This is understood to fall under the organizing human activity grouping. The use of the technical features mentioned amounts to nothing more than mere instructions to apply the abstract idea in a computer environment. 
Regarding B, as discussed below in the updated rejection, the additional elements do not amount to a practical application. Instead, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea. See the updated rejection for further clarification on the amended features. 
Regarding C, As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. The limitations are recognized as activity that is understood, routine, and conventional activity (i.e., receiving data, outputting data). See the updated rejection for further clarification on the amended features. 
102/103 Rejection
Applicant's arguments filed 4/7/2022 have been fully considered. Applicant argues that the Almosni reference does not teach all of the limitations of the amended claim. Applicant’s argument is moot in light of the amendment. The amended claim is rejected over Almosni in view of Nevo. See the updated rejection for further clarification. 
Claim Objections
Claims 1, 9 are objected to because of the following informalities: the claim recites “the sensor inputs as representing one or of a defined set of classifications”. Examiner construes this limitation to be “the sensor inputs as representing one or more of a defined set of classifications”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1 – The claim recites “a feature monitoring module configured to interpret the sensor inputs”. See MPEP 2181. The claim limitation uses the term “feature monitoring module”. The “feature monitoring module” is modified by functional language “to interpret the sensor inputs….” The feature monitoring module is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0027], [0040]-[0041].
Regarding Claim 1 – The claim recites “an analysis module configured to receive external data and analyse the recorded classifications for behaviours….” See MPEP 2181. The claim limitation uses the term “an analysis module”. The “an analysis module” is modified by functional language “to receive external data and analyse the recorded classifications for behaviours….” The analysis module is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0030], [0038].
Regarding Claim 1 (and similarly with claim 22) – The claim recites “a response module for responding to the recorded classifications of behaviours according to the risk measure….” See MPEP 2181. The claim limitation uses the term “response module”. The “a response module” is modified by functional language “for responding to the recorded classifications….” The response module is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0038], [0040].
Regarding Claim 22 – The claim recites “a monitoring module of a mobile device for monitoring user activity”. See MPEP 2181. The claim limitation uses the term “monitoring module”. The “monitoring module” is modified by functional language “for monitoring user activity….” The monitoring module is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0027], [0040]-[0041].
Regarding Claim 22 – The claim recites “a behavioural type selector for identifying a type of behavioural profile….” See MPEP 2181. The claim limitation uses the term “behavioural type selector”. The “behavioural type selector” is modified by functional language “for identifying a type of behavioural profile….” The behavioural type selector is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0030], [0038].
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-8, 22 are drawn to a system for monitoring and assessing mental health, which is within the four statutory categories (i.e. apparatus). Claims 9-21 are drawn to a method for monitoring and assessing mental health, which is within the four statutory categories (i.e. process).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with the other independent claims) recites: 
A mental health assessment system, comprising: 
a mobile device comprising a plurality of sensors for receiving respective inputs over time; 
a feature monitoring module configured to interpret the sensor inputs as representing one or more of a defined set of classifications of behaviours of a user of the mobile device and to record the interpreted classifications over time in a data storage; 
an analysis module configured to receive external data and analyse the recorded classifications of  behaviours relative to the external data to determine a risk measure of a mental health related situation of the user; 
a response module for responding to the recorded classifications of behaviours according to the risk measure in a manner that seeks to address the mental health situation of the user; wherein the response module is configured to provide an output from the mobile device, the output comprising one or more of a reassurance message and a micro intervention to the address the mental health related situation of the user.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions (i.e., following rules or instructions), but for the recitation of generic computer components. For example, but for the mobile device, sensors, monitoring module, analysis module, and response module, the limitations of this claim encompass an automation of organizing user data regarding their behavior to measure and respond to risk of the user’s behavior. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behavior or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, 11-21 reciting particular aspects of monitoring and assessing mental health). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 1 (and substantially similar with the other independent claims) recites: 
A mental health assessment system, comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a mobile device comprising a plurality of sensors (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) for receiving respective inputs over time; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
a feature monitoring module configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) interpret the sensor (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) inputs as representing one or more of a defined set of classifications of behaviours of a user of the mobile device and to record the interpreted classifications over time in a data storage (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
an analysis module configured to receive external data and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) analyse the recorded classifications of behaviours relative to the external data to determine a risk measure of a mental health related situation of the user; 
a response module for (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) responding to the recorded classifications of behaviours according to the risk measure in a manner that seeks to address the mental health situation of the user; wherein the response module is configured to provide an output from the mobile device, (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)) the output comprising one or more of a reassurance message and a micro intervention to the address the mental health related situation of the user.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the mobile device, sensors, monitoring module, analysis module, and response module, data storage, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0017], [0025], [0027], [0030], [0034], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving sensor inputs amounts to selecting a particular data source or type of data to be manipulated; providing an output from the mobile device amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine risk based on a user’s behavior, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, 11-21 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-8, 11-21 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the mobile device, sensors, monitoring module, analysis module, and response module, data storage, e.g., Applicant’s spec describes the computer system and sensors consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a. (See Applicant’s Spec. [0017], [0025], [0027], [0030], [0034], see also Almosni et al. (US 2013/0297536)); receiving sensor inputs, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); providing an output from the mobile device, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Almosni et al. (US 2013/0297536) in view of Nevo et al. (US 2015/0313529). 
Regarding claim 1, Almosni discloses a mental health assessment system, comprising: (Almosni Figs. 2-5 and corresponding text; [abstract] monitoring mental health of a user) 
a mobile device comprising a plurality of sensors for receiving respective inputs over time; (Almosni Fig. 2 and corresponding text; [0032] discloses software agents 221-225 receives/collects inputs/data from various devices 210, including a mobile device. Each software agent 221-225 performs the functions of a sensor as discussed in [0033]-[0075], for example [0048]-[0053] discloses that the smartphone software agent 222 will monitor activities such as location services, phone calls, texts, data transfer and consumption, and general use)
a feature monitoring module configured to interpret the sensor inputs as representing behaviours of a user of the mobile device; (Almosni Fig. 2 and corresponding text; [0016] discloses the software agents monitor and collect data concerning digital behaviors such as “phone activity, web activity, personally generated network traffic and location patterns (location services).” Behaviors are monitored by a software agent installed on a smartphone, mobile phone [0017] discloses that each of the agent resides on the device generating the data being monitored)
record the interpreted data over time in a data storage; (Almosni Figs. 1-2 and corresponding text; [0031] As shown in FIG. 1 patient's digital life are manifested by conducting various web activities and using different input devices 210. The data will be collected by dedicated software agents 221 to 225 and sent to a data processing server--the service facade 230, which will quantify and store the data 235)
an analysis module for analysing the represented behaviours to determine a risk measure of a mental health related situation of the user; (Almosni Fig. 2 and corresponding text; [0017] discloses an algorithmic processing unit that analyzes patient data and learns each patient’s unique behavior patterns, formulates a base line representing a steady state of the patient, and detects irregularities in the patient’s behavior patterns, most likely to occur when a patient is in the chronic phase; [0076]-[0077] discloses algorithmic processing units 250 analyzes the user’s inputs/data received from the service façade 230 thus formulating individual behavior patterns; Fig. 3 step 340 discloses enabling future predictions regarding the patient’s condition and risk probability of developing various mental episodic conditions)
a response module for responding to the behaviours according to the risk measure. (Almosni Fig. 3 steps 350-360 and corresponding text; [0086] discloses identifying events indicating probable changes in the patient’s condition and initiating appropriate warnings [0084] discloses initiating various warnings based on the mental status, one being to a psychiatric service where the doctor will decide how to proceed and what is the level of urgency).
Almosni does not appear to disclose the inputs representing one or more of a defined set of classifications of behaviours; and to record the interpreted classifications over time; receiving external data and analyse the recorded classifications; responding to the recorded classifications of behaviours according to the risk measure in a manner that seeks to address the mental health related situation of the user; where the response module is configured to provide an output from the mobile device, the output comprising one or more of a reassurance and a micro intervention to address the mental health related situation of the user. However, Nevo teaches it is old and well-known in the art of healthcare data processing to have:
the inputs representing one or more of a defined set of classifications of behaviours; and (Nevo Fig. 3 and corresponding text; [0058] Each estimated behavior parameter forms an estimated point in a multidimensional behavioral space. The behavior parameters are optionally and preferably tracked, continuously or intermittently, over time to provide a collection of points, each representing the estimated behavior at one time-interval. In various exemplary embodiments of the invention the collection of points over a predetermined time period (e.g., over one day) are analyzed so as to classify the points in the multidimensional space into one or more classification groups, each defining a behavioral pattern of the subject [0063] One example of a behavioral pattern is a sleep pattern. The sleep pattern can be calculated based of data from one of the motion sensors and/or device state data (e.g., screen state data and log data). The sleep pattern optionally and preferably indicates sleeping habits, and may be defined as a set of values respectively corresponding to the estimated duration of sleep, the estimated sleep offset, and the estimated sleep activity [0064] Another example of a behavioral pattern is a social interaction pattern. The social interaction pattern optionally and preferably indicates interaction habits, and may be defined as a set of values respectively corresponding to physical social interaction, vocal social interaction, and virtual social interaction)
to record the interpreted classifications over time; (Nevo [0132] Continuously recording data from the user's smartphone sensors according to some embodiments of the present invention allows efficient and non-invasive monitoring of the user's mental health state)
receiving external data and analyse the recorded classifications relative to the external data; (Nevo [0063] One example of a behavioral pattern is a sleep pattern. The sleep pattern can be calculated based of data from one of the motion sensors and/or device state data (e.g., screen state data and log data). The sleep pattern looks at sleep activity and estimates the duration of sleep. [0064] behavioral pattern is a social interaction pattern that looks at interaction habits corresponding to physical social interaction, vocal social interaction, and virtual social interaction [0131] Data acquired from smartphones can be analyzed using classification and machine-learning algorithms to identify patterns of a user's behavior and detect deviations from these patterns) 
responding to the recorded classifications of behaviours according to the risk measure in a manner that seeks to address the mental health related situation of the user; (Nevo Fig. 3 and corresponding text; [0086] disclose identifying events indicating probable changes in the patient’s condition and initiating appropriate warnings; Fig. 4 shows the patient experiences events and then seeks mental health treatment [0084] discloses initiating various warnings based on the mental status, one being to a psychiatric service where the doctor will decide how to proceed and what is the level of urgency [0133] The server can output information (e.g., alerts, analysis results, likelihoods, etc) as a feedback to the mobile device of the subject, and/or to a remote data processor, running a complementary application [0184] (ii) The app displays the subject information regarding his behavioral patterns and alerts or indicates when there are deviations, displays reminders for taking medications, personalized recommendations, general information about the subject's mental disorder)
where the response module is configured to provide an output from the mobile device, the output comprising one or more of a reassurance and a micro intervention to address the mental health related situation of the user. (Nevo. [0133] The server can output information (e.g., alerts, analysis results, likelihoods, etc) as a feedback to the mobile device of the subject, and/or to a remote data processor, running a complementary application [0184] (ii) The app displays the subject information regarding his behavioral patterns and alerts or indicates when there are deviations, displays reminders for taking medications, personalized recommendations, general information about the subject's mental disorder)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Almosni to incorporate classifying the behaviors into groups for analysis, recording the classifications, and responding to the risk of mental health situation by providing an output as taught by Nevo in order to efficiently monitor subjects that are susceptible to the recurrence of a mental health episode. See Nevo [0131]-[0132]. 
Regarding claim 2, Almosni-Nevo teaches the system as claimed in claim 1, and further discloses:
wherein the set of classifications of behaviours comprises mobile device usage, and movement of the mobile device. (Almosni [0016] table III, claim 24 [0048]-[0053] discloses that the smartphone software agent 222 will monitor activities such as location services, phone calls, texts, data transfer and consumption, and general use)
And Nevo further teaches:
compliance with an expected behavior (Nevo [0131] identify patterns of a user's behavior and detect deviations from these pattern [0203] (x) The server detects motor movements (hands and/or body movements), and classifies them according to strength, duration, etc. [0204] (xi) The sever searches for deviations for one or more of the parameters from the subject baseline. The baseline is optionally and preferably defined individually for each subject, for example, during a period in which the subject was healthy)
The combination of references mentioned above is discussed in the rejection of claim 1 and incorporated herein. 
Regarding claim 3, Almosni-Nevo teaches the system as claimed in claim 1, and further discloses wherein the analysis module also analyses user responses to prompting generated by the mobile device. (Almosni Fig. 2 and corresponding text; [0087] discloses active mode has bidirectional interaction between patient and physician including questioning).
Regarding claim 4, Almosni-Nevo teaches the system as claimed in claim 1, and further discloses wherein the feature monitoring module comprises a user profile builder for building a user profile of user activity based on the recorded classifications of behaviours. (Almosni Fig. 2 and corresponding text; [0017] discloses an algorithmic processing unit that analyzes patient data and learns each patient’s unique behavior patterns, formulates a base line representing a steady state of the patient, and detects irregularities in the patient’s behavior patterns, most likely to occur when a patient is in the chronic phase; [0076]-[0077] discloses algorithmic processing units 250 analyzes the user’s inputs/data received from the service façade 230 thus formulating individual behavior patterns; see tables I-III for possible correlations (diagnosis-episodes) for different activities performed on a device; [0020] gives the legend used in the tables).
Regarding claim 5, Almosni-Nevo teaches the system as claimed in claim 1, and further discloses wherein the analysis module comprises a behaviour type classifier for selecting a behaviour type from the set of classifications of behaviours based on the user profile. (Almosni Figs. 4-5 and corresponding text; [0087]-[0089] determining/selecting if the patient is in acute/chronic phase based on their formulated behavioral patterns/profiles). 
Regarding claim 6, Almosni-Nevo teaches the system as claimed in claim 1, and further discloses wherein the analysis module comprises a processor for determining the risk factor based on the selected behaviour type and the recorded classifications of behaviours. (Almosni Figs. 4-5 and corresponding text; [0087]-[0089] determining/selecting if the patient is in acute/chronic phase based on their formulated behavioral patterns/profiles).
Regarding claim 7, Almosni-Nevo teaches the system as claimed in claim 1, and further discloses wherein the feature monitoring module is implemented by the mobile device and the recorded classifications of behaviours of the user are transmitted to a server which implements the analysis module. (Almosni Fig. 2 and corresponding text show that the software monitoring agents 221-225 are implemented on the mobile device and the input received is sent to the service façade (server) and algorithmic data processing is performed to analyze behavioral patterns)
Regarding claim 8, Almosni-Nevo teaches the system as claimed in claim 1, and further discloses wherein external data is relating to the mental health of the user is used to determined features to be monitored by the feature monitoring module. (Almosni [0016]-[0017] discloses collecting monitored data but not letting that data determine what needs to be monitored, the system processes the data to determine a base line in their patterns).
Regarding claim 9, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Regarding claim 10, Almosni-Nevo teaches a method according to claim 9, and further discloses:
monitoring user activity by use of sensors of the mobile device; (Almosni Fig. 2 and corresponding text; [0016] discloses the software agents monitor and collect data concerning digital behaviors such as “phone activity, web activity, personally generated network traffic and location patterns (location services).” Behaviors are monitored by a software agent installed on a smartphone, mobile phone [0017] discloses that each of the agent resides on the device generating the data being monitored Each software agent 221-225 performs the functions of a sensor as discussed in [0033]-[0075], for example [0048]-[0053] discloses that the smartphone software agent 222 will monitor activities such as location services, phone calls, texts, data transfer and consumption, and general use)
building a user profile of user activity based on monitoring; (Almosni Fig. 2 and corresponding text [0017] discloses an algorithmic processing unit that analyzes patient data and learns each patient’s unique behavior patterns, formulates a base line representing a steady state of the patient, and detects irregularities in the patient’s behavior patterns, most likely to occur when a patient is in the chronic phase; [0076]-[0077] discloses algorithmic processing units 250 analyzes the user’s inputs/data received from the service façade 230 thus formulating individual behavior patterns; see tables I-III for possible correlations (diagnosis-episodes) for different activities performed on a device; [0020] gives the legend used in the tables)
identifying a type of behavioural profile from the user's profile; (Almosni Fig. 2 and 3 (step 330) and corresponding text; [0077] discloses the system established the behavior pattern for a certain patient and it will use a base line representing the steady state chronic phase of the patient, as well as a reference for the acute phase; see tables I-III for possible diagnosis-episodes for different activities performed on a device)
analysing current or recent activity to identify the user's risk of mental health related situation of the user based on the type of behavioural profile identified; and (Almosni Fig. 3 (steps 330-340) disclose enabling future predictions regarding the patient’s condition and risk probability for developing various mental episodic conditions; see tables I-III for possible diagnosis-episodes for different activities performed on a device; [0020] discloses the legend for each table – for example, when phone calls duration increase and SMS content I longer and repetitive, the user is identified to be experiencing obsessive-compulsive episodes shown in table II)
wherein the responding to the behaviours is based on the user's identified risk in a manner that seeks to address the mental health related situation of the user (Almosni Fig. 3 (steps 350-360) and corresponding text; [0086] disclose identifying events indicating probable changes in the patient’s condition and initiating appropriate warnings; Fig. 4 shows the patient experiences events and then seeks mental health treatment [0084] discloses initiating various warnings based on the mental status, one being to a psychiatric service where the doctor will decide how to proceed and what is the level of urgency [0133] The server can output information (e.g., alerts, analysis results, likelihoods, etc) as a feedback to the mobile device of the subject, and/or to a remote data processor, running a complementary application [0184] (ii) The app displays the subject information regarding his behavioral patterns and alerts or indicates when there are deviations, displays reminders for taking medications, personalized recommendations, general information about the subject's mental disorder).
Regarding claim 11, recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 12, Almosni-Nevo teaches the method as claimed in claim 10, and further discloses wherein the monitoring comprises receiving data from the sensors and extracting data from logs of applications of the mobile device. (Almosni [0016] discloses receiving data from email accounts, web browsing, video consumption activity {construed as logs of applications})
Regarding claim 13, Almosni-Nevo teaches the method as claimed in claim 10, and further discloses wherein the monitoring comprises one or more of: sleep pattern; phone use and / or duration; message sending pattern; time of use; medication taking compliance; location monitoring; movement monitoring; goal compliance. (Almosni [0019] tables I-III disclose correlations of activities and diagnosis and the monitoring, for example in table I, includes PC general use, time on activity, length of visit in site, etc.)
Regarding claim 14, recites substantially similar limitations as those already addressed in the rejection of claims 2 and 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 15, Almosni-Nevo teaches the method as claimed in claim 14, and further discloses wherein the patterns of activity comprise one or more of travel to locations; erratic movement; sleeplessness; erratic sleep; insomnia; high amounts of communication compared to normal; failure to respond to messages. (Almosni [0019] tables I-III for possible correlations (diagnosis-episodes) for different activities, table III discloses mobility activity by monitoring GPS data and if they traveled to a location, table II discloses looking at phone related activities such as text and call information [0020] gives the legend where the amount of an activity could increase, decrease, be erratic, have no change, etc.)
Regarding claim 16, Almosni-Nevo teaches the method as claimed in claim 10, and further discloses wherein the identifying the type of behavioural profile comprises correlation to a demographic profile. (Almosni [0019] tables I-III discloses looking at activities of the user and their behavior related to their device [0059]-[0075] discloses looking at the user behavior in relation to their social media profile and email account profile).
Regarding claim 17, Almosni-Nevo teaches the method as claimed in claim 10, and further discloses wherein the identifying the type of behavioural profile comprises correlation to social profile. (Almosni [0019] tables I-III discloses looking at activities of the user and their behavior related to their device [0059]-[0075] discloses looking at the user behavior in relation to their social media profile and email account profile).
Regarding claim 18, Almosni-Nevo teaches the method as claimed in claim 10, and further discloses wherein the analysis comprises identifying triggering events or activities where the user is at risk of mental unwellness. (Almosni [0019] tables I-III looking at activities to determine if there is a change in behavior [0020] discloses that the activity could indicate manic depressive episodes or generalized anxiety disorder).
Regarding claim 19, Almosni-Nevo teaches the method as claimed in claim 10, and further discloses wherein the analysis comprises identifying symptoms of being at risk of being in a state of mental unwellness. (Almosni [0019] tables I-III looking at activities to determine if there is a change in behavior [0020] discloses that the activity could indicate manic depressive episodes or generalized anxiety disorder).
Regarding claim 20, Almosni-Nevo teaches the method as claimed in claim 10, and further discloses wherein the response comprises sending a checking wellness message. (Almosni Fig. 2 shows patient alerts 261-262, fig. 3 step 350-360, fig. 4 and corresponding text; [0086] disclose identifying events indicating probable changes in the patient’s condition and initiating appropriate warnings; Fig. 4 shows the patient experiences events and then seeks mental health treatment [0084] discloses initiating various warnings based on the mental status, one being to a psychiatric service where the doctor will decide how to proceed and what is the level of urgency [0087] discloses sending wellness check-in questions to the patient).
Regarding claim 21, Almosni-Nevo teaches the method as claimed in claim 10, and further discloses wherein the response comprises sending a reassurance message. (Almosni Fig. 2 shows patient alerts 261-262, fig. 3 step 350-360, fig. 4 and corresponding text; [0086] disclose identifying events indicating probable changes in the patient’s condition and initiating appropriate warnings; Fig. 4 shows the patient experiences events and then seeks mental health treatment [0084] discloses initiating various warnings based on the mental status, one being to a psychiatric service where the doctor will decide how to proceed and what is the level of urgency [0087] discloses sending wellness check-in questions to the patient and the therapist can also send a message about whether an event was chronic or acute).
Regarding claim 22, recites substantially similar limitations as those already addressed in the rejection of claims 1 and 10, and, as such, is rejected for similar reasons as given above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686